Case 5:16-cv-10444-JEL-MKM ECF No. 1048 filed 01/25/20   PageID.26673   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

           ORDER REGARDING MATTERS DISCUSSED AT THE
              JANUARY 22, 2020 STATUS CONFERENCE

           The Court held a status conference regarding its pending Flint

  water litigation on January 22, 2020. The Court now orders as follows:

     I.      Marble and Brown

           The Court heard oral argument on the pending motions to dismiss

  in Marble v. Snyder, 17-cv-12942, and Brown v. Snyder, 18-cv-10726,

  and took the motions under advisement. An opinion and order will

  follow.

     II.     In re Flint Water Cases Discovery

           MDEQ Defendants requested a protective order for the upcoming

  deposition of Defendant Patrick Cook. (ECF No. 1031, PageID.26542.)
Case 5:16-cv-10444-JEL-MKM ECF No. 1048 filed 01/25/20   PageID.26674   Page 2 of 4




  Cook requests the same relief the Court previously granted to City

  Defendants Ambrose, Earley, and Croft. (ECF No. 992.) Because Cook is

  similarly situated to these individual City Defendants, the Court will

  grant his request to (1) temporarily seal his written discovery and

  deposition, and (2) limit attendance at depositions to party attorneys and

  his criminal counsel.

        The Court also set forth on the record changes to the Second

  Amended Case Management Order (CMO), placing more parameters

  around depositions. An amendment to the CMO detailing these changes

  will follow.

     III. Discovery Coordination

        The following dates are set for telephonic discovery conferences as

  needed: Wednesday, February 5, 2020 at 2:00pm and Wednesday

  February 19, 2020 at 2:00pm.

        Judge Joseph Farah from Genesee County Circuit Court joined this

  status conference to discuss discovery coordination between the state and

  federal actions related to the Flint Water Cases. He also discussed

  scheduling of pending motions in his cases.

     IV.   Bellwether Selection


                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1048 filed 01/25/20   PageID.26675   Page 3 of 4




          At the November 6, 2019 status conference, the Court appointed a

  committee to develop a proposal for the second bellwether pool. (ECF No.

  1009, PageID.26121–PageID.26122.) See also Second Amended Case

  Management Order (ECF No. 998, PageID.25956–PageID.25963.) Prior

  to the status conference, the committee reported to the Court that it was

  near finalizing the proposal but needed more time. The committee is

  ordered to file a finalized proposal, detailing the claimant group along

  with all relevant scheduling deadlines, no later than February 26, 2020.

     V.     Scheduling of Next Status Conference

          The next status conference will be held on Wednesday, March 11,

  2020 at 2:00pm in Ann Arbor, Michigan. Parties are to file proposed

  agenda items in Case No. 16-cv-10444 by February 26, 2020. Individual

  liaison counsel should collect proposed agenda items from all counsel

  representing individual plaintiffs and submit those proposed items as a

  single filing. The Court will issue an agenda by March 4, 2020.

          IT IS SO ORDERED.

  Dated: January 25, 2020                  s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge




                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1048 filed 01/25/20   PageID.26676   Page 4 of 4




                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on January 25, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       4
